Citation Nr: 9900083	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-15 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death including as secondary to Agent Orange (AO) 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from September 1950 to 
September 1974.  He died in January 1993.  His surviving 
spouse is the appellant.

This appeal arose from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The RO denied entitlement to 
service connection for the cause of the veterans death 
including as secondary to AO exposure.

In October 1997 the RO denied entitlement to eligibility for 
dependents educational assistance under 38 U.S.C., Chapter 
35.  A notice of disagreement with this determination has not 
been received as to the denial of this benefit.  

In his statement to the Board of Veterans Appeals (Board) on 
behalf of the appellant dated in September 1998, the 
representative made reference to dependents educational 
assistance under 38 U.S.C., Chapter 35.  As this issue has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the veterans stomach cancer, 
reported as the underlying cause of his death was related to 
his period of service, developed as the result of his 
exposure to AO in service, or was secondary to his service-
connected duodenal ulcer, thereby warranting entitlement to a 
grant of service connection for the cause of the veterans 
death.




DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the appellant has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that her claim of 
entitlement to service connection for the cause of the 
veterans death including as secondary to AO exposure is well 
grounded.


FINDING OF FACT

The claim for entitlement to service connection for the cause 
of the veterans death including as secondary to AO exposure 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veterans death including as secondary to AO exposure 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records contain no evidence or finding of 
recurrent stomach cancer.  The veterans record of service 
(DD-214) shows he trained as a specialist in medical supply 
and parts, and served a tour of duty in Vietnam during the 
period of hostilities in that country.  His decorations 
include a Vietnam Service Medal, and a Republic of Vietnam 
Commendation Medal.

A February 1975 VA report of general medical examination 
shows the digestive system evaluation did not include a 
finding of recurrent stomach cancer.

The veteran was hospitalized by VA during November and 
December 1976 for treatment of diverticulitis of the colon.

On file are the records of VA inpatient and outpatient 
treatment in 1992 for Stage IV adenocarcinoma of the 
gastroesophageal junction, refractory to chemotherapy.

During the veterans lifetime service connection had been 
established for osteoarthritis of the dorsal and lumbar 
spine, rated as 20 percent disabling; osteoarthritis of the 
cervical spine with degeneration of C5-6 and C6-7, rated as 
20 percent disabling; duodenal ulcer with diverticulum of 
duodenum with gastritis, rated as 10 percent disabling; 
benign prostatic hypertrophy, rated as 10 percent disabling; 
a right ankle fracture, hallux valgus on the right, bilateral 
high frequency hearing loss, maxillary sinusitis, chronic 
bilateral bicipital and supraspinatus tendinitis, 
hemorrhoids, and seborrheic keratosis of the hands, back, 
face, and ears, each evaluated as noncompensable. The 
combined schedular evaluation was 50 percent.

The veterans death certificate shows he died in January 1993 
at the age of 73.  The immediate cause of death was recurrent 
stomach cancer.  An autopsy was not conducted.

The appellant presented testimony before a hearing officer at 
the RO in July 1997.  A transcript of her testimony is on 
file.  The claimants testimony was essentially consistent 
with contentions presented on appeal.  The appellant 
expressed her belief that the veterans exposure to AO in 
service caused him to develop stomach cancer, and that his 
stomach cancer was secondary to his service connection 
duodenal ulcer with diverticulum of duodenum with gastritis.  
She testified that physicians treating the veteran opined 
that his stomach cancer was secondary to AO exposure in 
service and secondary to his service-connected 
gastrointestinal disability.  

When asked if she could supply any documentation to support 
her testimony, the appellant requested a 60 day delay in the 
processing of her claim to afford her the opportunity to 
provide substantiating documentation from those physicians 
relating the veterans stomach cancer to AO exposure in 
service and his service-connected gastrointestinal 
disability.  The appellant never provided any substantiating 
documentation.

Criteria

Service connection may be established for a disability 
resulting from personal injury or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

If not shown during service, service connection may be 
granted for a malignant tumor if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998);  38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may be granted for the cause of the 
veterans death if the evidence of record demonstrates that a 
service-connected disability was the principal or a 
contributory cause of the veterans death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

Service connection for a disease or injury not manifested 
during service or within the applicable presumption period 
may still be granted if the evidence establishes the 
veterans current disability is, in fact, causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 158-160 (1993).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309 (1998) will be considered to have been incurred under 
the circumstances outlined in that section, even though there 
is no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (1998).  

If a veteran was exposed to an herbicide agent during such 
active military, naval, or air service, the following disease 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) (1998) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied; chloracne or other acneiform 
disease consistent with chloracne; Hodgkins disease; non-
Hodgkins lymphoma; porphyria cutanea tarda, multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea), and soft tissue sarcoma.  38 C.F.R. 
§ 3.307(e) (1998).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
57,589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).

Effective November 7, 1996, presumptive service connection is 
warranted for two additional diseases under § 3.309(e); acute 
and subacute peripheral neuropathy, and prostate cancer.  61 
Fed. Reg. 57,589 (1996) (codified at 38 C.F.R. §§ 3.307, 
3.309).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred 
during the veterans service.  38 C.F.R. § 3.303(d); Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ([p]roof of 
direct service connection...entails proof that exposure 
during service caused the malady that appears many years 
later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(even though a veteran may not have had a particular 
condition diagnosed in service, or for many years afterwards, 
service connection can still be established); Godfrey v. 
Derwinski, 2 Vet. App. 352. 356 (1992).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If she has not, her 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical diagnosis), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

In determining whether a claim is well grounded, the 
claimants evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Veterans Appeals (Court) has held 
that if an appellant fails to submit a well grounded claim, 
VA is under no duty to assist him/her in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1998).


In order for service connection for the cause of the 
veterans death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, or one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309, 
3.310(a), 3.312 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that her claim for service connection for the 
cause of the veterans death including as secondary to AO 
exposure must be denied as not well grounded.

The record shows that the immediate cause of the veterans 
death in January 1993 was recurrent stomach cancer.  The 
service medical records are negative for recurrent stomach 
cancer, a disorder not shown for many years after the 
veterans discharge from service.

During the veterans lifetime service connection had been 
established for many disabilities including a 
gastrointestinal disability rated as duodenal ulcer with 
diverticulum of duodenum with gastritis.  Although the 
appellant has contended to the contrary, there is no 
competent medical evidence of record causally linking 
recurrent stomach cancer with the gastrointestinal disability 
for which service connection had been established during the 
veterans lifetime.

The appellant has contended that the post service reported 
recurrent stomach cancer was secondary to the veterans 
exposure to AO during his service in Vietnam.  However, such 
disorder has not been recognized by VA as a presumptive 
disease warranting a grant of service connection on the basis 
of AO exposure.  

During the hearing held before a hearing officer at the RO, 
the appellant testified that the veterans treating 
physicians had expressed the possibility of a relationship 
between recurrent stomach cancer and AO exposure in service 
as well as with the gastrointestinal disability for which 
service connection had been established during his lifetime.

The appellant was afforded the opportunity to provide 
substantiating documentation from the veterans physicians 
who purportedly expressed belief of the possibility of a 
causal link between the fatal recurrent stomach cancer 
responsible for the veterans death and exposure to AO in 
service as well as the gastrointestinal disability for which 
service connection had been established during his lifetime.  
The appellant never provided the substantiating information.

The Board notes that the appellant has not submitted any 
competent medical evidence to show that under any of the 
various laws and regulations pertaining to cause of death 
claims, the veterans death was due to a disability linked to 
his period of service, the gastrointestinal or any other 
disability for which service connection had been established 
during his lifetime, or to service on the basis of AO 
exposure.  The competent medical evidence of record does not 
suggest that the veteran died of a disability related to his 
period of service.  In other words, the appellants claim is 
predicated on her own lay opinion.

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the appellants lay opinion is an 
insufficient basis upon which to find this claim well 
grounded.  Espiritu, King.  

Accordingly, as a well grounded claim must be supported by 
evidence and not merely allegations, Tirpak, the appellants 
claim for service connection for the cause of the veterans 
death including as secondary to AO exposure must be denied as 
not well grounded.

Although the Board considered and denied the appellants 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than her claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellants claim and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
the cause of the veterans death including as secondary to AO 
exposure.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground her claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim, the 
doctrine of reasonable doubt has no application in her case.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a).

The appellants representative contends that subsequent to 
the Courts decisions pertaining to this issue, VA expanded 
its duty to assist her in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellants representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1998), prior to 
determining that a claim is not well grounded.  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Courts 
holdings on the issue of VA' duty to assist in connection 
with the well grounded claim determination are quite clear.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (193);  38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for the cause of 
the veterans death including as secondary to AO exposure, VA 
has no duty to assist the appellant in developing her case.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veterans death including as secondary to AO exposure, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  

The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board of Veterans' Appeals.
- 2 -
